Citation Nr: 0922877	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  97-23 731A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for heart disease, status 
post aortic valve replacement.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1974 to November 
1981.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a March 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Washington, 
DC.

In August 2004, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.

In January 2007, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) in Washington DC. to 
issue the Veteran notice in compliance with the decision held 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006) and to 
obtain an addendum to a previous VA medical opinion.  Those 
actions completed, the matter has properly been returned to 
the Board for appellate consideration.  See Stegall v. West, 
11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's heart disease, status post aortic valve 
replacement had its onset during active duty from May 1974 to 
November 1981.


CONCLUSION OF LAW

The criteria for service connection for heart disease, status 
post aortic valve replacement have been met.  38 U.S.C.A.  
§§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 
3.307, 3.309 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Certain chronic diseases, including heart disease, may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A.  §§ 1101, 1112, (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2008).

The record reflects that the Veteran has a current heart 
disability.  Most recently, in March 2009, an examination 
report of the Veteran's heart revealed a diagnosis of aortic 
valve disease.

The Board now turns to the second requirement to establish a 
service connection claim.  A service treatment report from 
January 1976 indicated that the Veteran complained of 
intermittent tachycardia for a period of one week.  He was 
instructed to return to the emergency room for an 
electrocardiogram (EKG) should he have another attack.

In April 1980, a service treatment report revealed that the 
Veteran underwent a chest X-ray.  Subsequently, the Veteran 
was given a diagnosis of cardiomegaly.

In January 2004, the Veteran was afforded a VA heart 
examination.  In this brief report, the examiner noted 
reading only one page of the Veteran's service treatment 
records.  On this page, the examiner indicated that the 
Veteran had a past history of intermittent tachycardia.  The 
examiner also stated that "it is impossible to state whether 
or not these episodes of tachycardia were in any way related 
to his aortic valve replacement later in life."

In its remand decision, the Board instructed the RO to 
produce a complete copy of the Veteran's service treatment 
records to the January 2004 examiner in order for the 
examiner to provide an addendum to his January 2004 opinion.  
While it is unclear whether the same examiner authored the 
addendum in May 2008, it is apparent that the May 2008 
examining physician reviewed the Veteran's service treatment 
records and all other medical opinions in total.

The May 2008 examiner stated that "[w]e have used his 
service records as a guide and have thoroughly evaluated all 
the opinions that we could find.  The file has been 
completely evaluated."  Although the May 2008 examiner 
indicated a full review of the evidence of record, he was 
still unable to opine as to the etiology of the Veteran's 
current heart condition.  He reported that he "cannot state 
with any certainty that [the Veteran's] aortic valve disease 
was initiated during his active duty years.  Any attempt to 
do so would be to resort to speculation on my part."

The May 2008 examiner's medical opinion is therefore deemed 
non-evidence.  Perman v. Brown, 5 Vet. App. 237, 241 (1993) 
(holding that where a physician is unable to provide a 
definite causal connection, the opinion on that issue 
constitutes "what may be characterized as "non-evidence") 
(citing Sklar v. Brown, 5 Vet. App. 140, 145-46 (1993).

The Board has considered whether additional action is 
necessary to obtain a medical nexus opinion.  However, given 
that the examiner indicated a complete review of Veteran's 
service treatment records and other medical opinions, and 
given the availability of a separate medical nexus opinion of 
record, no further action by VA is indicated.

In March 2009, the Veteran underwent a private, medical 
examination of his heart at the Cardiovascular Group.  The 
Board notes that the Veteran has waived RO consideration of 
this evidence in a statement by the Veteran's representative, 
dated May 2009.

During this examination, the examiner did not indicate a 
review of the Veteran's claims file or complete service 
treatment records.  However, the examiner did report his 
review of a service treatment record from April 1980 when the 
Veteran was diagnosed with cardiomegaly.

There is no regulatory or statutory requirement for review of 
the claims file.  Rather, 38 C.F.R. § 4.1 requires that each 
disability be reviewed in relation to its history.  Where 
that history is provided by the veteran, or for that matter, 
by sources other than the claims file, and the history is 
accurate, review of the claims file reduces to a mere 
ministerial act.  Thus, the March 2009 examination conducted 
with a review of the Veteran's disability in relation to an 
accurate history of that disability is a sufficient 
examination for rating purposes.  More specifically, the 
examiner recounted a detailed history of the Veteran's 
current heart condition and as indicated by the record, has 
been treating the Veteran for a number of years.  In 
addition, the March 2009 examiner accurately identified a 
critical service treatment record from April 1980, which was 
reviewed.

The March 2009 examiner opined that "[i]t is highly 
reasonable and indeed quite likely that the patient's 
cardiomegaly, which was diagnosed on April 10, 1980, was a 
direct result of as yet undiagnosed aortic valve disease.  No 
other etiology was evident at that time.  He was not known to 
be hypertensive and records apparently document normal blood 
pressure readings, thus his diagnosis of cardiomegaly, likely 
due to aortic valve disease, made on April 10, 1980 was 
during his period of active duty in the military."  The 
examiner further indicated that "a reasonable workup on a 
patient with cardiomegaly, effort intolerance, and exertional 
dyspnea would have been to pursue an echocardiogram at that 
time which likely would have led to an earlier referral to a 
cardiologist."

This competent medical opinion clearly establishes the 
requisite medical nexus between the Veteran's current heart 
condition and his active service.  As such, service 
connection for the Veteran's heart disease, status post 
aortic valve replacement is warranted.  38 C.F.R. § 3.303.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.

ORDER

The appeal is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


